DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17540914, filed 12/02/2021 claims foreign priority to 2020-206247, filed 12/11/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 12/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya (US 2018/0314474) in view of Sugimoto et al (US 2008/0315904).
Regarding claim 1, Nakaya discloses image processing apparatus (fig. 1, MFP) comprising: 
a display (fig. 2b item 105a, setting assistant screen); 
a storage (fig. 1 item 106, HDD); and 
a controller which executes a job of image processing based on a setting value (setting values is set by CPU to print job, [0027]), wherein 
the controller (fig. 1 item 110, control part): 
stores, as setting history information, the setting value of the executed job in the storage (system storage HDD 202 stores setting history information of user-designated printing, [0028]-[0040]); 
displays, on the display, a selection screen to select the setting history information stored in the storage (setting assistant screen is displayed to select the setting history information stored in the system storage HDD 202, [0028]-[0040]); and 
Nakaya does not specifically disclose concept of executes, when the job based on the setting history information received via the selection screen is to be executed, confirmation processing according to a state of user authentication.
However, Sugimoto et al specifically teaches concept of executes, when the job based on the setting history information received via the selection screen is to be executed, confirmation processing according to a state of user authentication (when user selects processing condition settings in a past job on the history screen, execute print job of the authenticated user, [0050]-[0053], [0071]-[0081]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakaya with concept of executes, when the job based on the setting history information received via the selection screen is to be executed, confirmation processing according to a state of user authentication of Sugimoto et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying processing conditions of a print job, (Sugimoto et al, [0007])

Regarding claim 2, Nakaya discloses image processing apparatus (fig. 1, MFP), wherein the controller executes first confirmation processing when the user authentication is absent (when there is a request of the entire history from the MFP 100, the operation history management part 215 reads the entire history from the HDD 202 without user authentication, [0032]), and executes second confirmation processing which is different from the first confirmation processing when the user authentication is in action (When the authentication management part 214 succeeds in user authentication, the operation history management part 215 reads the setting assistance application program assigned to each user from the HDD 202, [0032]).

Regarding claim 3, Nakaya discloses image processing apparatus (fig. 1, MFP), wherein the controller performs, as the first confirmation processing, display processing of displaying a message asking whether or not to execute the job (system displays error message determining processing cannot continue, [0034]).

Regarding claim 4, Nakaya discloses image processing apparatus (fig. 1, MFP), wherein the controller performs, as the first confirmation processing, display processing of displaying the setting value included in the setting history information (setting assistant screen is displayed to select the setting history information stored in the system storage HDD 202, [0028]-[0040).

Regarding claim 5, Nakaya discloses image processing apparatus (fig. 1, MFP), wherein the controller performs, as the first confirmation processing, preview display processing for a read image in a scan job (displaying a scanned image for preview, [0040]).

Regarding claim 6, Nakaya discloses image processing apparatus (fig. 1, MFP), wherein the controller performs, as the first confirmation processing, trial print processing in a print job (trial print processing in a print job, [0023]).

Regarding claim 7, Nakaya discloses image processing apparatus (fig. 1, MFP), wherein the controller performs, as the first confirmation processing, one of transmission-after-temporary-suspension-processing and destination list display processing in a transmission job (after system displays error message determining processing cannot continue, display a list of history job processing numbers, resolution, file format and reading size of the processed job, [0034]).

Regarding claim 8, Nakaya discloses image processing apparatus (fig. 1, MFP), wherein the controller performs, as the first confirmation processing, display processing of displaying, in a schedule job which executes a specific job regularly, a message asking whether or not to execute the job at a timing different from the timing of regular execution (system displays error message determining whether or not processing cannot continue at a particular date and time, [0034]-[0042]).

Regarding claim 9, Nakaya discloses image processing apparatus (fig. 1, MFP), wherein the controller displays, as the first confirmation processing, the setting history information similar to the received setting history information, and executes the job based on the setting history information which has been selected (displaying setting history information similar to received setting history and executes the job based on the setting history information which has been selected as the first confirmation processing, [0028]-[0040]).

Regarding claim 10, Nakaya discloses image processing apparatus (fig. 1, MFP), wherein the controller performs, as the second confirmation processing, processing of displaying, in a filing job which saves data, a message of inquiry about whether a data save location is correct or incorrect or suggestion for change of the data save location to have a save location of the data specified, and saving the data in the specified save location (CPU performs, as the second processing confirmed, displaying, in a filing job storing data, a message of inquiry about whether a data save location is correct or incorrect or suggestion for change of the data save location to have a save location of the data specified, and saving the data in the specified save location, [0028]-[0040]).

Regarding claim 11, Nakaya discloses control method of controlling an image processing apparatus (fig. 1, MFP) comprising a display (fig. 2b item 105a, setting assistant screen), a storage (fig. 1 item 106, HDD), and a controller which executes a job of image processing based on a setting value (setting values is set by CPU to print job, [0027]), the control method comprising: 
storing, as setting history information, the setting value of the executed job in the storage (system storage HDD 202 stores setting history information of user-designated printing, [0028]-[0040]); 
displaying, on the display, a selection screen to select the setting history information stored in the storage (setting assistant screen is displayed to select the setting history information stored in the system storage HDD 202, [0028]-[0040); and 
Nakaya does not specifically disclose concept of controlling the controller to execute, when the job based on the setting history information received via the selection screen is to be executed, confirmation processing according to a state of user authentication.
However, Sugimoto et al specifically teaches concept of controlling the controller to execute, when the job based on the setting history information received via the selection screen is to be executed, confirmation processing according to a state of user authentication (when user selects processing condition settings in a past job on the history screen, execute print job of the authenticated user, [0050]-[0053], [0071]-[0081])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nakaya with concept of controlling the controller to execute, when the job based on the setting history information received via the selection screen is to be executed, confirmation processing according to a state of user authentication of Sugimoto et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying processing conditions of a print job, (Sugimoto et al, [0007])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677